Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taalimi et al. (U.S. PGPUB 20210199799) in view of Sen et al. (U.S. PGPUB 20210253131) and further in view of Noguchi (WO 2022190364).
With respect to claim 1, Taalimi et al. disclose a method comprising:
obtaining sensor data from one or more LiDAR units (paragraph 30, In the system 200, the object 202 (e.g., vehicles, pedestrians, signs, etc.) can be detected by utilizing Light Detection and Ranging (LiDAR) or any other radar or detection methods suitable for the intended purpose and understood by a person of ordinary skill in the art);
	determining a point-cloud corresponding to the sensor data obtained from each respective LiDAR unit (paragraph 31, The LiDAR data 204 received from detecting the object 202 in an environment (e.g., an intersection or road) can be utilized to generate point clouds 206, 208, 210 associated with the object 202); and
aggregating the point-clouds as an aggregated point-cloud (paragraph 33, the system 200 also can aggregate the point clouds 206, 208, 210 as shown in FIG. 2 to form an aggregated point cloud 220). However, Taalimi et al. do not expressly disclose decreasing a number of data points included in the aggregated point-cloud according to one or more heuristic rules to generate a reduced point-cloud, wherein decreasing the number of data points includes removing one or more data points corresponding to respective scanned points based on physical constraints relating to an environment from which the scanned points were detected by the LiDAR units, the heuristic rules including one or more rules for removing the data points based on ground-level detection or boundary-level detection; and generating an array of existence-based objects based on the reduced point-cloud.
	Sen et al., who also deal with object detection, disclose a method for decreasing a number of data points included in the aggregated point-cloud according to one or more heuristic rules to generate a reduced point-cloud (paragraph 43, the set of sensor data points can be filtered by trackability heuristics that describe a set of desired criteria relating to characteristics of the set of sensor data points to be processed by the secondary perception system. For example, the set of sensor data points can be filtered to remove sensor data points that are in an insufficiently dense (e.g., point-dense) and/or an overly dense (e.g., point-dense) region); and generating an array of existence-based objects based on the reduced point-cloud (paragraph 45, sensor data points corresponding to objects that are proximate to the autonomous vehicle and/or unclassifiable and/or unclassified can be clustered by the secondary perception system).
	Taalimi et al. and Sen et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of decreasing a number of data points included in the aggregated point-cloud according to one or more heuristic rules to generate a reduced point-cloud; and generating an array of existence-based objects based on the reduced point-cloud, as taught by Sen et al., to the Taalimi et al. system, because this can prevent redundant processing and/or object identification. As another example, the subset of the sensor data points can exclude nonviable data points. For example, nonviable sensor data points can be or include sensor data points that are outside of one or more regions of interest of the autonomous vehicle. As another example, nonviable sensor data points can be or include spurious sensor data points, such as sensor data points that are identified as spurious by the primary perception system and/or any additional systems configured to identify spurious sensor data points (paragraph 42 of Sen et al.).
	Noguchi, who also deals with object detection, discloses a method wherein decreasing the number of data points includes removing one or more data points corresponding to respective scanned points based on physical constraints relating to an environment from which the scanned points were detected by the LiDAR units (paragraph 64, Removal of false alarm data refers to removal of point groups generated by erroneously detecting an object from all point groups measured by the lidar 100), the heuristic rules including one or more rules for removing the data points based on ground-level detection (paragraph 17, estimated ground level can be used to remove falsely detected point clouds from the point cloud information, paragraph 64, the control unit 7 may remove, from all the point groups generated by the rider 100, point groups appearing below the estimated ground level as false alarm data) or boundary-level detection.
	Taalimi et al., Sen et al., and Noguchi are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein decreasing the number of data points includes removing one or more data points corresponding to respective scanned points based on physical constraints relating to an environment from which the scanned points were detected by the LiDAR units, the heuristic rules including one or more rules for removing the data points based on ground-level detection or boundary-level detection, as taught by Noguchi, to the Taalimi et al. as modified by Sen et al. system, because the control unit 7 can determine a point group above the estimated ground level among the point groups after removing the false alarm data as a point group forming an object or an obstacle (paragraph 65 of Noguchi), thus removing falsely detected data would be beneficial for accurate object detection.
	With respect to claim 8, Taalimi et al. as modified by Sen et al. and Noguchi disclose one or more non-transitory computer-readable storage media configured to store instructions that, in response to being executed, cause a system to perform operations (Taalimi et al.: paragraph 53, a hardware service that performs a particular function can include the software component stored in a computer-readable medium in connection with the necessary hardware components, such as processor 410, connection 405, output device 435, etc., to carry out the function, paragraph 57, Methods according to the above-described examples can be implemented using computer-executable instructions that are stored or otherwise available from computer-readable media), the operations comprising the method of claim 1; see rationale for rejection of claim 1.
	With respect to claim 15, Taalimi et al. as modified by Sen et al. and Noguchi disclose a system, comprising: one or more processors (Taalimi et al.: paragraph 49, Example system 400 includes at least one processing unit (CPU or processor) 410); and one or more non-transitory computer-readable storage media configured to store instructions that, in response to being executed (Taalimi et al.: paragraph 52, Storage device 430 can be a non-volatile memory device and can be a hard disk or other types of computer readable media which can store data that are accessible by a computer), cause the system to perform operations, the operations comprising the method of claim 1; see rationale for rejection of claim 1.

Claim(s) 2-3, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taalimi et al. (U.S. PGPUB 20210199799) in view of Sen et al. (U.S. PGPUB 20210253131), Noguchi (WO 2022190364), and further in view of Hua et al. (TW I745204).
	With respect to claim 2, Taalimi et al. as modified by Sen et al. and Noguchi disclose the method of claim 1. However, Taalimi et al. as modified by Sen et al. and Noguchi do not expressly disclose the point-cloud corresponding to the sensor data obtained from each respective LiDAR unit is a four-dimensional matrix that includes x-position information, y-position information, z-position information, and reflection intensity information relating to each scanned point detected by the LiDAR units.
	Hua et al., who also deal with object detection, disclose a method wherein the point-cloud corresponding to the sensor data obtained from each respective LiDAR unit is a four-dimensional matrix that includes x-position information, y-position information, z-position information, and reflection intensity information relating to each scanned point detected by the LiDAR units (Abstract, (A) Obtaining a three-dimensional point cloud data from an LiDAR, the three-dimensional point cloud data is Nx4 dimensional information, and N is LiDAR The number of points, each luminous point has spatial information of x-axis value, y-axis value, z-axis value and reflection intensity information).
	Taalimi et al., Sen et al., Noguchi, and Hua et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the point-cloud corresponding to the sensor data obtained from each respective LiDAR unit is a four-dimensional matrix that includes x-position information, y-position information, z-position information, and reflection intensity information relating to each scanned point detected by the LiDAR units, as taught by Hua et al., to the Taalimi et al. as modified by Sen et al. and Noguchi system, because this would organize point cloud data in a matrix data structure.
	With respect to claim 3, Taalimi et al. as modified by Sen et al., Noguchi, and Hua et al. disclose the method of claim 2, wherein aggregating the point-clouds as the aggregated point-cloud includes:
performing one or more first matrix transformations to scale the four-dimensional matrix corresponding to each respective point-cloud (Hua et al.: Abstract, (B) the spatial information of the three-dimensional point cloud data is rotated and displaced by the spatial conversion matrix); and
performing one or more second matrix transformations to rotate one or more four- dimensional matrices scaled by the first matrix transformations (Hua et al.: Abstract, C) ) Do one-dimensional convolution of the three-dimensional point cloud data multiple times to expand the feature dimension).

	With respect to claim 9, Taalimi et al. as modified by Sen et al., Noguchi, and Hua et al. disclose the one or more non-transitory computer-readable storage media of claim 8 for implementing the method of claim 2; see rationale for rejection of claim 2.
	With respect to claim 10, Taalimi et al. as modified by Sen et al., Noguchi, and Hua et al. disclose the one or more non-transitory computer-readable storage media of claim 9 for implementing the method of claim 3; see rationale for rejection of claim 3.
	With respect to claim 11, Taalimi et al. as modified by Sen et al., Noguchi, and Hua et al. disclose the one or more non-transitory computer-readable storage media of claim 9, wherein decreasing the number of data points included in the aggregated point-cloud according to the heuristic rules includes removing one or more data points corresponding to respective scanned points based on physical constraints relating to an environment from which the scanned points were detected by the LiDAR units (Noguchi: paragraph 64, Removal of false alarm data refers to removal of point groups generated by erroneously detecting an object from all point groups measured by the lidar 100).
	With respect to claim 16, Taalimi et al. as modified by Sen et al., Noguchi, and Hua et al. the system of claim 15 for executing the method of claim 2; see rationale for rejection of claim 2.
With respect to claim 17, Taalimi et al. as modified by Sen et al., Noguchi, and Hua et al. disclose the system of claim 16 for executing the method of claim 3; see rationale of rejection of claim 3.
	With respect to claim 18, Taalimi et al. as modified by Sen et al., Noguchi, and Hua et al. disclose the system of claim 16, wherein decreasing the number of data points included in the aggregated point-cloud according to the heuristic rules includes removing one or more data points corresponding to respective scanned points based on physical constraints relating to an environment from which the scanned points were detected by the LiDAR units (Noguchi: paragraph 64, Removal of false alarm data refers to removal of point groups generated by erroneously detecting an object from all point groups measured by the lidar 100).
	
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taalimi et al. (U.S. PGPUB 20210199799) in view of Sen et al. (U.S. PGPUB 20210253131), Noguchi (WO 2022190364), and further in view of You (CN 106127771).
	With respect to claim 7, Taalimi et al. as modified by Sen et al. and Noguchi disclose the method of claim 1. However, Taalimi et al. as modified by Sen et al. and Noguchi do not expressly disclose determining an operational granularity level for the reduced point-cloud, wherein generating the array of existence-based objects is based on the operational granularity level and determining the operational granularity level for the reduced point-cloud includes: setting a preliminary granularity level that indicates a maximum granularity block size based on a computational capacity of a computer system configured to analyze the reduced point- cloud; and iteratively decreasing the preliminary granularity level by a decremental block size until reaching the operational granularity level in which the operational granularity level provides a resolution that allows identification of one or more of the existence-based objects in the aggregated point-cloud.
	You, who also deals with object detection, discloses a method for disclose determining an operational granularity level for the reduced point-cloud, wherein generating the array of existence-based objects is based on the operational granularity level (paragraph 46, lines 437-439, the original 3D point cloud data set RD can be divided into tunnel point cloud data segments of any size and granularity) and determining the operational granularity level for the reduced point-cloud includes: setting a preliminary granularity level that indicates a maximum granularity block size based on a computational capacity of a computer system configured to analyze the reduced point- cloud (paragraph 46, lines 440-443, the mileage length range of the Mk segment can be selected according to the principle of matching the data volume of each point cloud unit after segmentation with the maximum data block granularity corresponding to the optimal distribution processing capability of the computer hardware); and iteratively decreasing the preliminary granularity level by a decremental block size until reaching the operational granularity level in which the operational granularity level provides a resolution that allows identification of one or more of the existence-based objects in the aggregated point-cloud (paragraph 46, lines 444-448, the granularity of the smallest data block unit is reduced, and the parallel processing capability of modern multi-core computers can be fully utilized).
	Taalimi et al., Sen et al., Noguchi, and You are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of determining an operational granularity level for the reduced point-cloud, wherein generating the array of existence-based objects is based on the operational granularity level and determining the operational granularity level for the reduced point-cloud includes: setting a preliminary granularity level that indicates a maximum granularity block size based on a computational capacity of a computer system configured to analyze the reduced point- cloud; and iteratively decreasing the preliminary granularity level by a decremental block size until reaching the operational granularity level in which the operational granularity level provides a resolution that allows identification of one or more of the existence-based objects in the aggregated point-cloud, as taught by You, to the Taalimi et al. as modified by Sen et al. system, because the optimized data block processing granularity of the computer's parallel processing capability reduces the data processing time (paragraph 46, lines 447-448 of You).
	With respect to claim 14, Taalimi et al. as modified by Sen et al., Noguchi, and You disclose the one or more non-transitory computer-readable storage media of claim 8 for executing the method of claim 7; see rationale for rejection of claim 7.
Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  although You (CN 106127771) discloses determining an operational granularity level for the reduced point-cloud, wherein generating the array of existence-based objects is based on the operational granularity level and determining the operational granularity level for the reduced point-cloud includes: setting a preliminary granularity level that indicates a maximum granularity block size based on a computational capacity of a computer system configured to analyze the reduced point- cloud; and iteratively decreasing the preliminary granularity level by a decremental block size until reaching the operational granularity level in which the operational granularity level provides a resolution that allows identification of one or more of the existence-based objects in the aggregated point-cloud; none of the cited art teaches or suggests the inverse condition, i.e.,
determining an operational granularity level for the reduced point-cloud, wherein generating the array of existence-based objects is based on the operational granularity level and determining the operational granularity level for the reduced point-cloud includes:
	setting a preliminary granularity level that indicates a minimum granularity block size based on a computational capacity of a computer system configured to analyze the reduced point-cloud; and
iteratively increasing the preliminary granularity level by an incremental block size until reaching the operational granularity level in which the operational granularity level provides a resolution that allows identification of one or more of the existence-based objects in the aggregated point-cloud.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20170337704 to Williams et al. for a method of base level or boundary level detection to data points from a 3D point cloud.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
12/16/22